Citation Nr: 0728326	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied service connection for bilateral 
hearing loss and tinnitus.

In May 2007, a Travel Board hearing was held before the 
undersigned at the Providence, Rhode Island RO.  A transcript 
of the hearing is associated with the claims file. 

It should be noted that the record contains inconsistencies 
concerning the veteran's DD 214.  The original DD 214, which 
was received by the RO in October 1974, lists the various 
medals that the veteran received but does not reflect receipt 
of the Combat Infantryman Badge (CIB).  It describes the 
veteran's MOS as 11 D 20, which indicates that he served as 
an armored crewman.  However, the title of "cook" and the 
related civilian occupation of "executive chef" are crossed 
out.  In contrast, the DD 214 submitted by the veteran, which 
was received by the RO in January 2007, lists the CIB as one 
of the medals received.  This form describes the veteran's 
MOS as 11 D 20 with a title of "rifleman."  The civilian 
occupation box is blank.  The Board is unable to verify the 
authenticity of the DD 214 received in January 2007.  The 
claims file does not contain either a DD 215 reflecting these 
changes or service personnel records.  The RO apparently did 
not notice this discrepancy, for the May 2006 rating decision 
states that "[a]ccording to the information on your DD214, 
you served in the Army as a rifleman in Vietnam.  You did 
receive a Combat Infantryman Badge."  Accordingly, 
clarification of the DD 214 is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  Bilateral hearing loss was not affirmatively shown to 
have had onset during service; bilateral hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; and bilateral hearing loss, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin. 

2.  Tinnitus was not affirmatively shown to have had onset 
during service; and tinnitus, first diagnosed after service, 
is unrelated to an injury, disease, or event of service 
origin.   


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the  veteran with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent pre-adjudication correspondence to 
the veteran in February 2006.  The letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Additionally, although the veteran was not 
informed of the regulations pertaining to the appropriate 
disability rating or effective date until December 2006, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no prejudice to the veteran.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its "duty to notify" the veteran.

VA has obtained service medical records and private medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran a VA examination, and obtained a medical opinion 
as to the etiology of the claimed disabilities.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
Indeed, in February 2006 the veteran submitted a VCAA Notice 
Response indicating that he had no additional evidence to 
submit.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Background and analysis

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus and that these conditions had their 
initial onset during active service.  Specifically, the 
veteran contends that while serving as a combat infantryman 
with the Army, he was exposed to loud noise from weapons 
firing that caused aural trauma.  His service records 
establish that he received the Vietnam Service Medal and 
Vietnam Campaign Medal.  In January 2006, he reported a long 
history of bilateral hearing loss and tinnitus that began 
while he was in service.  The veteran contends that his 
hearing loss has gradually worsened over time.  Subsequent to 
service, the veteran worked as a policeman for thirty years.  
He occasionally uses power tools.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system (sensorineural 
hearing loss), may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley, 5 Vet. App. at 159.  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The report of a February 1965 pre-induction examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The report of a November 1965 pre-induction examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5)
--
10 (15)
LEFT
10 (25)
10 (20)
5 (15)
--
20 (25)

The report of an August 1967 separation examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

His hearing was found to be 15/15 for whispered voice, in 
both ears.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 
137 (1992).  

In January 2006, the veteran was examined by a private 
audiologist.  The veteran reported that he had been exposed 
to gunfire while serving in Vietnam and that he is a 
recreational shooter "who consistently uses ear 
protection."  He complained that he has trouble hearing soft 
sounds and understanding speech in the presence of background 
noise.  He also complained about a ringing or buzzing in his 
ears.  The examiner diagnosed "[n]ormal hearing through 2000 
Hz with a steeply sloping, moderate to profound, 
sensorineural hearing loss" in the right ear and "[n]ormal 
hearing through 2000 Hz with a steeply sloping, mild to 
severe, sensorineural hearing loss through 4000 Hz with 
recovery to a moderately severe, sensorineural hearing loss" 
in the left ear.  The report does not discuss the etiology of 
the hearing loss or tinnitus. 

On the authorized audiological evaluation in May 2006 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
80
LEFT
5
10
5
15
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The audiologist stated that she reviewed the claims file and 
that audiograms at the veteran's pre-induction and separation 
were "well within" normal limits.  She noted that the 
veteran had been exposed to noise from machine guns, 
howitzers, and mortars.  She further noted that subsequent to 
service he worked as a police officer, wore hearing 
protection when firing guns, and occasionally used power 
tools.  The examiner diagnosed bilateral hearing loss and 
tinnitus.  She opined that the hearing loss is related to 
noise exposure, and that the tinnitus is "most likely" 
related to the veteran's hearing loss.  The examiner, noting 
the veteran's normal hearing at separation, concluded that 
"it is therefore likely that his [sic] the etiology of his 
tinnitus and hearing loss is related to post military 
activity."

The veteran contends that while he was serving as a combat 
infantryman with the Army, he was exposed to loud noise from 
weapons fire that caused aural trauma.  As discussed above, 
there is evidence that he was a rifleman, and he received the 
Vietnam Service Medal and Vietnam Campaign Medal.  In January 
2006, he reported a long history of bilateral hearing loss 
and tinnitus.  The veteran contends that his hearing loss has 
gradually worsened over time and that he has a "steady 
ringing" in his right ear.  Subsequent to service, the 
veteran worked as a policeman for thirty years and reportedly 
wears hearing protection when firing guns.  

As explained above, it is unclear whether the veteran 
received a CIB.  The CIB is indicative of participation in 
combat and, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such occurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3,304(d). 
"Satisfactory evidence" is credible evidence, and such 
evidence may be rebutted only with clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d 
389, 392 (1996); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service. "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..." Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service. Id.  Competent evidence of a current 
disability and of a link between the current disability and 
service is still required despite the evidentiary effect of 
38 U.S.C.A. §  1154(b).  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service- connected," but that it 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service").  Therefore, just because 
of the veteran's claim of combat service and because his 
arguments center on the residuals of acoustic trauma said to 
have been sustained during combat, his claim cannot be 
automatically granted.  Rather, his claim still requires 
evidence of an etiological nexus, or link, between any combat 
injury and any claimed current condition.

Even assuming the veteran has a CIB and was exposed to 
acoustic trauma during service, the preponderance of the 
evidence is against the claim for service connection for 
hearing loss and tinnitus.  The veteran reports that he has 
had bilateral hearing loss and tinnitus since service, which 
would show continuity of symptomatology.  He is competent to 
report symptoms which come to him through his senses.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, 
however, the veteran is not competent to provide a medical 
diagnosis or nexus opinion.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The service medical records lack any 
finding, treatment, or diagnosis of hearing loss or tinnitus.  
The veteran's pre-induction and separation examinations 
indicate the veteran entered and exited the military with no 
abnormalities, to include hearing loss or tinnitus.  The 
first medical evidence of hearing loss and tinnitus appeared 
on examination in 2006, nearly 40 years following the 
veteran's separation from service.  The evidence pertaining 
to the years between discharge from service in 1967 and the 
2006 diagnosis consists only of the veteran's statements to 
the effect that he has continually suffered from these 
conditions.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  Here, the lack of any documented 
treatment for the veteran's hearing loss and tinnitus for 
nearly 40 years after his separation from active service, 
despite complaints of continuing symptomatology, 
preponderates against a finding that he had these conditions 
during service.  

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not a condition such as a form of cancer).  The Board 
finds that providing a medical diagnosis (here, tinnitus and 
hearing loss as defined by regulation) is not so simple a 
matter as to be within the competency of a person without 
demonstrated medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Although the veteran is competent to describe the symptoms 
that he felt over the years, it is not within his competency 
to diagnose when such minor or irregular symptoms crossed the 
threshold to a medical diagnosis of tinnitus without medical 
training.  Similarly, he is not able to identify when 
difficulty hearing translates to the decibel losses required 
for a hearing loss disability under 38 C.F.R. § 3.385.  

Furthermore, although the medical evidence establishes a 
current diagnosis of bilateral hearing loss and tinnitus, 
there is no competent medical evidence which links either 
disability to service or otherwise conflicted with the VA 
examiner's findings.  The examiner who conducted the May 2006 
examination reviewed the complete record, noted the veteran's 
normal hearing at separation, and opined that it is less than 
likely that the veteran's bilateral hearing loss and tinnitus 
are related to military service.  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for right ear hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


